Citation Nr: 0606541	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected residuals of acne vulgaris with status 
post cyst excision to the face, back, and chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.

In April 2004, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

In December 2004, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2003, the veteran called the RO and informed them 
of a change in address.  The new street address was on 
Imperial Valley.  The RO subsequently sent all correspondence 
to that new address.  In accordance with the December 2004 
Board decision, the veteran was scheduled for a VA 
examination.  In an August 11, 2005 notice letter informing 
the veteran of his upcoming VA examination on August 23, 
there were two handwritten notes at the bottom right hand 
side, which stated that the veteran failed to report and that 
he had a new address and CAPRI should be updated.  However, a 
subsequent notice letter dated August 31, 2005, informing the 
veteran of an upcoming VA examination on September 14, was 
also mailed to the Imperial Valley address.  

In September 2005, the RO sent a supplemental statement of 
the case (SSOC), which discussed the veteran's failure to 
report to the VA examination.  The SSOC was also sent to the 
veteran's Imperial Valley address.  In February 2006, a 
notice letter sent to the veteran at the Imperial Valley 
address was received by the Board as undeliverable.  As it 
seems that the veteran's current mailing address is 
incorrect, it is possible that he never received the notice 
for the VA examination(s).  

The provisions of 38 C.F.R. § 3.1(q) indicate that written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record."  There is evidence that the 
veteran's address has changed.  It is well established that 
it is the claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him." See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  However, in 
this case, it appears that VA was notified that there was a 
new contact address.  

In view of the foregoing, the RO should ascertain the 
veteran's current address and afford him another opportunity 
to report for a VA compensation examination for the purpose 
of determining the current severity of residuals of acne 
vulgaris with status post cyst excision to the face, back, 
and chest.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain the veteran's current 
address.  See Handwritten note on letter 
from VA to veteran dated August 11, 2005.


2.  Then, schedule the veteran for an 
appropriate VA examination of his skin.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected acne 
vulgaris with status post cyst excision 
to the face, back and chest.  Photographs 
of the affected areas should be included 
with the examination report.

The examiner is asked to determine 
whether there is visible or palpable 
tissue loss and either gross distortion 
or asymmetry of any features or paired 
sets of features (nose, chin, forehead, 
eyes (including eyelids), ears 
(auricles), cheeks, lips), or;

Any characteristics of disfigurement, 
including: a scar 5 or more inches (13 or 
more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest 
part; surface contour of scar elevated or 
depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square 
inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding 
six square inches (39-sq. cm.); skin 
indurated and inflexible in an area 
exceeding six square inches (39- sq. 
cm.).; or

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12 months.

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


